Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 1 of 13 Page ID #:208



  1    Daley & Heft, LLP
       Attorneys at Law
  2    Mitchell D. Dean, Esq. (SBN 128926)
  3    Lee H. Roistacher, Esq. (SBN 179619)
       Heather E. Paradis, Esq. (SBN 276650)
  4    462 Stevens Avenue, Suite 201
       Solana Beach, CA 92075
  5    Telephone: (858) 755-5666
  6
       Facsimile: (858) 755-7870
       E-mail:    mdean@daleyheft.com
  7               lroistacher@daleyheft.com
                  hparadis@daleyheft.com
  8
       Attorneys for Defendants,
  9    City of Murrieta, Christopher Cummings,
       and Blake Williams
 10

 11                       UNITED STATES DISTRICT COURT
 12                     CENTRAL DISTRICT OF CALIFORNIA
 13                        EASTERN DIVISION – RIVERSIDE
 14   MIRANDA SKOMMESA, an                          Case No.: 5:20-cv-00216-JGB-KK
      individual,
 15                                                 STIPULATED PROTECTIVE
                   Plaintiff,                       ORDER
 16
            v.                                      Judge:      Jesus G. Bernal
 17
                                                    Magistrate: Kenly Kiya Kato
 18   CITY OF MURRIETA;
      CHRISTOPHER CUMMINGS;                         Complaint Filed: February 1, 2020
 19
      BLAKE WILLIAMS, and DOES 1-10,                Trial:           None Set
 20
                   Defendants.
 21

 22

 23   1.    A.     PURPOSES AND LIMITATIONS
 24         Discovery in this action is likely to involve production of confidential,
 25   proprietary, or private information for which special protection from public
 26   disclosure and from use for any purpose other than prosecuting this litigation
 27   may be warranted. Accordingly, the parties hereby stipulate to and petition the
 28   Court to enter the following Stipulated Protective Order. The parties
                                                1
                                                               CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 2 of 13 Page ID #:209



  1   acknowledge that this Order does not confer blanket protections on all
  2   disclosures or responses to discovery and that the protection it affords from
  3   public disclosure and use extends only to the limited information or items that
  4   are entitled to confidential treatment under the applicable legal principles. The
  5   parties further acknowledge, as set forth in Section 12.3, below, that this
  6   Stipulated Protective Order does not entitle them to file confidential information
  7   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed
  8   and the standards that will be applied when a party seeks permission from the
  9   court to file material under seal.
 10         B.     GOOD CAUSE STATEMENT
 11         This action is likely to involve confidential, proprietary or private
 12   information for which special protection from public disclosure and from use for
 13   any purpose other than prosecution of this action is warranted. Such
 14   confidential, proprietary and private materials and information consist of, among
 15   other things, confidential and private information related to peace officers and
 16   department policies including information otherwise generally unavailable to the
 17   public, or which may be privileged or otherwise protected from disclosure under
 18   state or federal statutes, court rules, case decisions, or common law. Accordingly,
 19   to expedite the flow of information, to facilitate the prompt resolution of disputes
 20   over confidentiality of discovery materials, to adequately protect information the
 21   parties are entitled to keep confidential, to ensure that the parties are permitted
 22   reasonable necessary uses of such material in preparation for and in the conduct
 23   of trial, to address their handling at the end of the litigation, and serve the ends
 24   of justice, a protective order for such information is justified in this matter. It is
 25   the intent of the parties that information will not be designated as confidential for
 26   tactical reasons and that nothing be so designated without a good faith belief that
 27   ///
 28   ///
                                                  2
                                                                  CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 3 of 13 Page ID #:210



  1   it has been maintained in a confidential, non-public manner, and there is good
  2   cause why it should not be part of the public record of this case.
  3   2.    DEFINITIONS
  4         2.1    Action: this pending federal law suit – Miranda Skommesa v. City of
  5   Murrieta, Case No. 5:20-cv-00216-JGB-KK.
  6         2.2    Challenging Party: a Party or Non-Party that challenges the
  7   designation of information or items under this Order.
  8         2.3    “CONFIDENTIAL” Information or Items: information (regardless
  9   of how it is generated, stored or maintained) or tangible things that qualify for
 10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 11   the Good Cause Statement.
 12         2.4    Counsel: Counsel of Record and House Counsel (as well as their
 13   support staff).
 14         2.5    Designating Party: a Party or Non-Party that designates information
 15   or items that it produces in disclosures or in responses to discovery as
 16   “CONFIDENTIAL.”
 17         2.6    Disclosure or Discovery Material: all items or information,
 18   regardless of the medium or manner in which it is generated, stored, or
 19   maintained, that are produced or generated in disclosures or responses to
 20   discovery in this matter.
 21         2.7    Expert: a person with specialized knowledge or experience in a
 22   matter pertinent to the litigation who has been retained by a Party or its counsel
 23   to serve as an expert witness or as a consultant in this Action.
 24         2.8    House Counsel: the City Attorney including his or her staff.
 25         2.9    Non-Party: any natural person including employees and former
 26   employees, agency, partnership, corporation, association, or other legal entity not
 27   named as a Party to this action.
 28   ///
                                                3
                                                                CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 4 of 13 Page ID #:211



  1         2.10 Outside Counsel of Record: attorneys who are retained to represent
  2   or advise a party to this Action and have appeared in this Action on behalf of that
  3   party or are affiliated with a law firm which has appeared on behalf of that party,
  4   and includes support staff.
  5         2.11 Party: any party to this Action, including all of its officers, directors,
  6   employees, consultants, retained experts, and Outside Counsel of Record and
  7   House Counsel (and their support staff).
  8         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  9   Discovery Material in this Action.
 10         2.13 Professional Vendors: persons or entities that provide litigation
 11   support services (e.g., photocopying, videotaping, translating, preparing exhibits
 12   or demonstrations, and organizing, storing, or retrieving data in any form or
 13   medium) and their employees and subcontractors.
 14         2.14 Protected Material: any Disclosure or Discovery Material that is
 15   designated as “CONFIDENTIAL.”
 16         2.15 Receiving Party: a Party that receives Disclosure or Discovery
 17   Material from a Producing Party.
 18   3.     SCOPE
 19         The protections conferred by this Stipulation and Order cover not only
 20   Protected Material (as defined above), but also (1) any information copied or
 21   Extracted from Protected Material; (2) all copies, excerpts, summaries, or
 22   compilations of Protected Material; and (3) any testimony, conversations, or
 23   presentations by Parties or their Counsel that might reveal Protected Material.
 24         Any use of Protected Material at trial shall be governed by the orders of
 25   the trial judge. This Order does not govern the use of Protected Material at trial.
 26   4.     DURATION
 27          Even after final disposition of this litigation, the confidentiality
 28   obligations imposed by this Order shall remain in effect until a Designating Party
                                                 4
                                                                 CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 5 of 13 Page ID #:212



  1   agrees otherwise in writing or a court order otherwise directs. Final disposition
  2   shall be deemed to be the later of (1) dismissal of all claims and defenses in
  3   this Action, with or without prejudice; and (2) final judgment herein after the
  4   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews
  5   of this Action, including the time limits for filing any motions or applications
  6   for extension of time pursuant to applicable law.
  7   5.    DESIGNATING PROTECTED MATERIAL
  8         5.1      Exercise of Restraint and Care in Designating Material for
  9   Protection. Each Party or Non-Party that designates information or items for
 10   protection under this Order must take care to limit any such designation to
 11   specific material that qualifies under the appropriate standards. The Designating
 12   Party must designate for protection only those parts of material, documents,
 13   items, or oral or written communications that qualify so that other portions of the
 14   material, documents, items, or communications for which protection is not
 15   warranted are not swept unjustifiably within the ambit of this Order.
 16         Mass, indiscriminate, or routinized designations are prohibited.
 17   Designations that are shown to be clearly unjustified or that have been made for
 18   an improper purpose (e.g., to unnecessarily encumber the case development
 19   process or to impose unnecessary expenses and burdens on other parties) may
 20   expose the Designating Party to sanctions.
 21         If it comes to a Designating Party’s attention that information or items that
 22   it designated for protection do not qualify for protection, that Designating Party
 23   must promptly notify all other Parties that it is withdrawing the inapplicable
 24   designation.
 25         5.2      Manner and Timing of Designations. Except as otherwise provided
 26   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
 27   otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
 28   ///
                                                 5
                                                               CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 6 of 13 Page ID #:213



  1   for protection under this Order must be clearly so designated before the material
  2   is disclosed or produced.
  3         Designation in conformity with this Order requires:
  4         (a)    for information in documentary form (e.g., paper or electronic
  5   documents, but excluding transcripts of depositions or other pretrial or trial
  6   proceedings), that the Producing Party affix at a minimum, the legend
  7   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  8   contains protected material. If only a portion or portions of the material on a page
  9   qualifies for protection, the Producing Party also must clearly identify the
 10   protected portion(s) (e.g., by making appropriate markings in the margins).
 11         A Party or Non-Party that makes original documents available for
 12   inspection need not designate them for protection until after the inspecting Party
 13   has indicated which documents it would like copied and produced. During the
 14   inspection and before the designation, all of the material made available for
 15   inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has
 16   identified the documents it wants copied and produced, the Producing Party must
 17   determine which documents, or portions thereof, qualify for protection under this
 18   Order. Then, before producing the specified documents, the Producing Party must
 19   affix the “CONFIDENTIAL legend” to each page that contains Protected
 20   Material. If only a portion or portions of the material on a page qualifies for
 21   protection, the Producing Party also must clearly identify the protected portion(s)
 22   (e.g., by making appropriate markings in the margins).
 23         (b)    for testimony given in depositions that the Designating Party
 24   identify the Disclosure or Discovery Material on the record, before the close of
 25   the deposition all protected testimony.
 26         (c)    for information produced in some form other than documentary and
 27   for any other tangible items, that the Producing Party affix in a prominent place
 28   on the exterior of the container or containers in which the information is stored
                                                6
                                                                CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 7 of 13 Page ID #:214



  1   the legend “CONFIDENTIAL.” If only a portion or portions of the information
  2   warrants protection, the Producing Party, to the extent practicable, shall identify
  3   the protected portion(s).
  4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
  5   failure to designate qualified information or items does not, standing alone,
  6   waive the Designating Party’s right to secure protection under this Order for such
  7   material. Upon timely correction of a designation, the Receiving Party must
  8   make reasonable efforts to assure that the material is treated in accordance with
  9   the provisions of this Order.
 10   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 11         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 12   designation of confidentiality at any time that is consistent with the Court’s
 13   Scheduling Order.
 14         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 15   resolution process under Local Rule 37.1 et seq.
 16         6.3    The burden of persuasion in any such challenge proceeding shall be
 17   on the Designating Party. Frivolous challenges, and those made for an improper
 18   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 19   parties) may expose the Challenging Party to sanctions. Unless the Designating
 20   Party has waived or withdrawn the confidentiality designation, all parties shall
 21   continue to afford the material in question the level of protection to which it is
 22   entitled under the Producing Party’s designation until the Court rules on the
 23   challenge.
 24   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 25         7.1    Basic Principles. A Receiving Party may use Protected Material that
 26   is disclosed or produced by another Party or by a Non-Party in connection with
 27   this Action only for prosecuting, defending, or attempting to settle this Action.
 28   Such Protected Material may be disclosed only to the categories of persons and
                                                 7
                                                                CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 8 of 13 Page ID #:215



  1   under the conditions described in this Order. When the Action has been
  2   terminated, a Receiving Party must comply with the provisions of section below
  3   (FINAL DISPOSITION).
  4         Protected Material must be stored and maintained by a Receiving Party at
  5   a location and in a secure manner that ensures that access is limited to the
  6   persons authorized under this Order.
  7         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
  8   otherwise ordered by the court or permitted in writing by the Designating Party, a
  9   Receiving Party may disclose any information or item designated
 10   “CONFIDENTIAL” only to:
 11         (a)    the Receiving Party’s Outside Counsel of Record in this Action, as
 12   well as employees of said Outside Counsel of Record to whom it is reasonably
 13   necessary to disclose the information for this Action;
 14         (b)    the officers, directors, and employees (including House Counsel) of
 15   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 16         (c)    Experts (as defined in this Order) of the Receiving Party to whom
 17   disclosure is reasonably necessary for this Action and who have signed the
 18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 19         (d)    the court and its personnel;
 20         (e)    court reporters and their staff;
 21         (f)    professional jury or trial consultants, mock jurors, and Professional
 22   Vendors to whom disclosure is reasonably necessary for this Action and who
 23   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 24         (g)    the author or recipient of a document containing the information or
 25   a custodian or other person who otherwise possessed or knew the information;
 26         (h)    during their depositions, witnesses, and attorneys for witnesses, in
 27   the Action to whom disclosure is reasonably necessary provided: (1) the
 28   deposing party requests that the witness sign the form attached as Exhibit 1
                                                  8
                                                               CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 9 of 13 Page ID #:216



  1   hereto; and (2) they will not be permitted to keep any confidential information
  2   unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
  3   A), unless otherwise agreed by the Designating Party or ordered by the court.
  4   Pages of transcribed deposition testimony or exhibits to depositions that reveal
  5   Protected Material may be separately bound by the court reporter and may not be
  6   disclosed to anyone except as permitted under this Stipulated Protective Order;
  7   and
  8         (i)    any mediator or settlement officer, and their supporting personnel,
  9   mutually agreed upon by any of the parties engaged in settlement discussions.
 10   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
 11         PRODUCED IN OTHER LITIGATION
 12         If a Party is served with a subpoena or a court order issued in other
 13   litigation that compels disclosure of any information or items designated in this
 14   Action as “CONFIDENTIAL,” that Party must:
 15         (a)    promptly notify in writing the Designating Party. Such notification
 16   shall include a copy of the subpoena or court order;
 17         (b)    promptly notify in writing the party who caused the subpoena or
 18   order to issue in the other litigation that some or all of the material covered by
 19   the subpoena or order is subject to this Protective Order. Such notification shall
 20   include a copy of this Stipulated Protective Order; and
 21         (c)    cooperate with respect to all reasonable procedures sought to be
 22   pursued by the Designating Party whose Protected Material may be affected.
 23         If the Designating Party timely seeks a protective order, the Party served
 24   with the subpoena or court order shall not produce any information designated in
 25   this action as “CONFIDENTIAL” before a determination by the court from
 26   which the subpoena or order issued, unless the Party has obtained the
 27   Designating Party’s permission. The Designating Party shall bear the burden and
 28   expense of seeking protection in that court of its confidential material and
                                                 9
                                                                CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 10 of 13 Page ID #:217



   1   nothing in these provisions should be construed as authorizing or encouraging a
   2   Receiving Party in this Action to disobey a lawful directive from another court.
   3   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   4         PRODUCED IN THIS LITIGATION
   5         (a)    The terms of this Order are applicable to information produced by a
   6   Non-Party in this Action and designated as “CONFIDENTIAL.” Such
   7   information produced by Non-Parties in connection with this litigation is
   8   protected by the remedies and relief provided by this Order. Nothing in these
   9   provisions should be construed as prohibiting a Non-Party from seeking
  10   additional protections.
  11         (b)    In the event that a Party is required, by a valid discovery request, to
  12   produce a Non-Party’s confidential information in its possession, and the Party is
  13   subject to an agreement with the Non-Party not to produce the Non-Party’s
  14   confidential information, then the Party shall:
  15         (1)    promptly notify in writing the Requesting Party and the Non-Party
  16   that some or all of the information requested is subject to a confidentiality
  17   agreement with a Non-Party;
  18         (2)    promptly provide the Non-Party with a copy of the Stipulated
  19   Protective Order in this Action, the relevant discovery request(s), and a
  20   reasonably specific description of the information requested; and
  21         (3)    make the information requested available for inspection by the Non-
  22   Party, if requested.
  23         (c)    If the Non-Party fails to seek a protective order from this court
  24   within 14 days of receiving the notice and accompanying information, the
  25   Receiving Party may produce the Non-Party’s confidential information
  26   responsive to the discovery request. If the Non-Party timely seeks a protective
  27   order, the Receiving Party shall not produce any information in its possession or
  28   control that is subject to the confidentiality agreement with the Non-Party before
                                                 10
                                                                 CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 11 of 13 Page ID #:218



   1   a determination by the court. Absent a court order to the contrary, the Non-Party
   2   shall bear the burden and expense of seeking protection in this court of its
   3   Protected Material.
   4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5         If a Receiving Party learns that, by inadvertence or otherwise, it has
   6   disclosed Protected Material to any person or in any circumstance not authorized
   7   under this Stipulated Protective Order, the Receiving Party must immediately (a)
   8   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
   9   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
  10   inform the person or persons to whom unauthorized disclosures were made of all
  11   the terms of this Order, and (d) request such person or persons to execute the
  12   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
  13   Exhibit A.
  14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  15         PROTECTED MATERIAL
  16         When a Producing Party gives notice to Receiving Parties that certain
  17   inadvertently produced material is subject to a claim of privilege or other
  18   protection, the obligations of the Receiving Parties are those set forth in Federal
  19   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  20   whatever procedure may be established in an e-discovery order that provides for
  21   production without prior privilege review. Pursuant to Federal Rule of Evidence
  22   502(d) and (e), insofar as the parties reach an agreement on the effect of
  23   disclosure of a communication or information covered by the attorney-client
  24   privilege or work product protection, the parties may incorporate their agreement
  25   in the stipulated protective order submitted to the court.
  26   12.   MISCELLANEOUS
  27         12.1 Right to Further Relief. Nothing in this Order abridges the right of
  28   any person to seek its modification by the Court in the future.
                                                 11
                                                                    CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 12 of 13 Page ID #:219



   1         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   2   Protective Order no Party waives any right it otherwise would have to object to
   3   disclosing or producing any information or item on any ground not addressed in
   4   this Stipulated Protective Order. Similarly, no Party waives any right to object on
   5   any ground to use in evidence of any of the material covered by this Protective
   6   Order.
   7         12.3 Filing Protected Material. A Party that seeks to file under seal any
   8   Protected Material must comply with Civil Local Rule 79-5. Protected Material
   9   may only be filed under seal pursuant to a court order authorizing the sealing of
  10   the specific Protected Material at issue. If a Party's request to file Protected
  11   Material under seal is denied by the court, then the Receiving Party may file the
  12   information in the public record unless otherwise instructed by the court.
  13   13.   FINAL DISPOSITION
  14         After the final disposition of this Action, as defined in paragraph 4, within
  15   60 days of a written request by the Designating Party, each Receiving Party must
  16   return all Protected Material to the Producing Party or destroy such material. As
  17   used in this subdivision, “all Protected Material” includes all copies, abstracts,
  18   compilations, summaries, and any other format reproducing or capturing any of
  19   the Protected Material. Whether the Protected Material is returned or destroyed,
  20   the Receiving Party must submit a written certification to the Producing Party
  21   (and, if not the same person or entity, to the Designating Party) by the 60 day
  22   deadline that (1) identifies (by category, where appropriate) all the Protected
  23   Material that was returned or destroyed and (2)affirms that the Receiving Party
  24   has not retained any copies, abstracts, compilations, summaries or any other
  25   format reproducing or capturing any of the Protected Material. Notwithstanding
  26   this provision, Counsel are entitled to retain an archival copy of all pleadings,
  27   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
  28   correspondence, deposition and trial exhibits, expert reports, attorney work
                                                  12
                                                                  CASE NO. 5:20-cv-00216-JGB-KK
Case 5:20-cv-00216-JGB-KK Document 29 Filed 08/06/20 Page 13 of 13 Page ID #:220



   1   product, and consultant and expert work product, even if such materials contain
   2   Protected Material. Any such archival copies that contain or constitute Protected
   3   Material remain subject to this Protective Order as set forth in Section 4
   4   (DURATION).
   5   14.   Any violation of this Order may be punished by any and all appropriate
   6   measures including, without limitation, contempt proceedings and/or monetary
   7   sanctions.
   8         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   9

  10   DATED: August 5, 2020                  /s/ Michael R. Marrinan
  11
                                              Michael R. Marrinan, Esq.
                                              Babak Semnar, Esq.
  12                                          Jared M. Hartman, Esq.
  13                                          Attorneys for Plaintiff Miranda Skomessa

  14
       DATED: August 5, 2020                  /s/ Heather E. Paradis
  15                                          Mitchell D. Dean, Esq.
  16                                          Lee H. Roistacher, Esq.
                                              Heather E. Paradis, Esq.
  17                                          Attorneys for Defendants City of Murrieta,
  18                                          Christopher Cummins, and Blake
                                              Williams
  19

  20   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  21

  22   DATED:        August 6, 2020
                    ________________________
  23

  24   _________________________________________________
  25   Hon. Kenly Kiya Kato
       United States Magistrate Judge
  26

  27

  28
                                                13
                                                                CASE NO. 5:20-cv-00216-JGB-KK
